MCCLELLAN, j.
I concur in the view that previous decisions of this court require the conclusion that the trial court erred in refusing charge numbered 2, requested for the defendants.
I do not concur in the view, prevailing with the majority of the court, with respect to charges numbered 1, 3, and 15. In my opinion charge numbered 1 was due to be refused for these reasons : (a) That it did not purport on its face to deal with any contradictory statement made by John Allen in writing to Reynolds and Fallon; (b) and so it was faulty and was due to be refused because its effect was to single out and give undue prominence to a particular part pr feature of the evidence; (c) the mere fact, as the charge itself solely hypothesizes, that Allen made “a statement” in writing to Reynolds and Fallon — instead of an assertion or assertions to them contradictory, upon material matters, of what he had testified on the trial — could not become a basis for a conclusion, by the jury, unfavorable to Allen’s credibility. ■ It was what he. said, material to the issues, and not the mere fact that he made a statement, that could become of value, or importance in the jury’s discharge of its function.
*590Charge numbered 3 was due to be refused for the two reasons first above assigned against charge Í. The draughtsman of the charge (3) should not have left it in any doubt that he sought to have the jury advised as upon the theory that the witness Booth made utterances, on a previous occasion, which her testimony on that trial contradicted in a material respect.
Charge numbered 15, refused to the defendants, was so formed as to be equivocal, ambiguous in this: The soundness, strength, and effect of hypothesis therein was made to depend upon the significance to be attributed to the comma between the words willfully and falsely: If the comma had the effect to interpolate the conjunctive, and, the hypothesis was efficient; but if its effect was to interpolate the disjunctive or, then the charge was patently faulty, for to willfully testify to a material fact affords no ground or reason to disregard that or any other material fact testified by the witness.
In the consideration of these charges the writer has applied the long-esetablished rule in this state, viz.: That a trial court may refuse, without error, any specially requested instruction that is ambiguous, or that is not certain, clear, and explicit in its language, or that is vague and obscure in its meaning. — 38 Cyc. pp. 1598-1600, and notes citing some of our cases. There is no duty of a trial court to alter, reform, or modify a requested special instruction.—McGehee v. State, 52 Ala. 226.